Opinion filed March 31, 2011




                                            In The


   Eleventh Court of Appeals
                                          __________

                                    No. 11-10-00345-CR
                                        __________

                           ADAM JOE FUENTES, Appellant

                                               V.

                               STATE OF TEXAS, Appellee


                           On Appeal from the 238th District Court

                                    Midland County, Texas

                               Trial Court Cause No. CR34492


                           MEMORANDUM                  OPINION
       Adam Joe Fuentes has filed in this court a motion to dismiss his appeal. Pursuant to
TEX. R. APP. P. 42.2, the motion is signed by both appellant and his counsel.
       The motion is granted, and the appeal is dismissed.


                                                             PER CURIAM
March 31, 2011
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.